Mr. Justice Gest delivered the opinion of the court. . This suit was commenced before the police magistrate of the village of Augusta upon the complaint of E. P. Fosdyck charging against the defendant Weinberg a violation of section seven of ordinance seven of the village. The ordinance prohibited the running at large within the limits of the village, of cows, hogs and divers other animals, and makes it the duty of the village constable to take up and place in the village pound any such animal so found running at large. Section seven imposes a penalty of not less than three dollars upon any person who shall rescue or attempt to rescue from the custody of the village constable any such animal by him found running at large. Upon a trial before the police magistrate the defendant was found guilty, and upon trial of his appeal in the Circuit Court he was found guilty and fined three dollars. Upon the trial the court admitted in evidence the whole of said ordinance number seven. It is claimed by counsel for appellant that this was error, that thereby the jury were confused as to the issue in the case and that only section seven should have been admitted. It is stated by counsel that the instructions by the court are correct. The instructions are clear and precise as to the issue. There is nothing in any section of the ordinance tending to confuse or mislead the jury, but on the contrary the entire ordinance was properly admitted in order that there might be a fair understanding by the jury of section seven. It is also claimed that the court erred in admitting over defendant’s objection proof offered by the village that Fosdyck was defacto village constable. It is insisted that in such case it was incumbent on the village to prove that he was constable de jure. Ho error was committed in this respect. The acts of officers defacto are as valid and effectual when they concern the public or the rights of third persons as though they were officers de jure. Sharp v. Thompson, 100 Ill. 449; Pritchett v. People, 1 Gil. 529. Again it is urged that the verdict is against the evidence. The most that can be said in appellant’s behalf upon that question is that the evidence is conflicting. It cannot be said that the verdict is clearly against the weight of the evidence. In such case we can only say, as we have many times before said, that we cannot interfere, that we cannot assume the place of the trial judge and jury. The judgment will be affirmed. Affirmed.